                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendants
                                                                                                                         AIRMOTIVE INVESTMENTS, LLC,
                                                                                                                     7   AND TBR I, LLC
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9                             UNITED STATES DISTRICT COURT
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10                                   DISTRICT OF NEVADA
                                                                                                                    11                                             ***
                                                                                                                    12   DITECH FINANCIAL SERVICES LLC f/k/a      )
                                                                                                                         GREEN TREE SERVICING LLC, and            )
                                                                                                                    13   FEDERAL NATIONAL MORTGAGE                )
                                                                                                                         ASSOCIATION,                             )       Case No. 3:16-cv-00194-MMD-WGC
                                                                                                                    14                                            )
                                                                                                                                                      Plaintiffs, )
                                                                                                                    15                                            )
                                                                                                                         vs.                                      )
                                                                                                                    16                                            )
                                                                                                                         HIGHLAND RANCH HOMEOWNERS                )
                                                                                                                    17   ASSOCIATION; TBR I, LLC; KERN &          )
                                                                                                                         ASSOCIATES, INC.; AIRMOTIVE              )
                                                                                                                    18   INVESTMENTS, LLC,                        )
                                                                                                                                                                  )
                                                                                                                    19                               Defendants. )
                                                                                                                                                                  )
                                                                                                                    20
                                                                                                                                          STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                    21                   RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                                                        (First Request)
                                                                                                                    22
                                                                                                                               COMES NOW Plaintiffs, DITECH FINANCIAL SERVICES LLC f/k/a GREEN TREE
                                                                                                                    23
                                                                                                                         SERVICING LLC, and FEDERAL NATIONAL MORTGAGE ASSOCIATION; Defendant,
                                                                                                                    24
                                                                                                                         AIRMOTIVE INVESTMENTS, LLC; and Defendant HIGHLAND RANCH HOMEOWNERS
                                                                                                                    25
                                                                                                                         ASSOCIATION, by and through their undersigned counsel, and hereby
                                                                                                                    26
                                                                                                                         //
                                                                                                                    27
                                                                                                                         //
                                                                                                                    28
                                                                                                                                                               Page 1 of 4                        7491 Rembrandt
                                                                                                                     1   stipulate and agree as follows:

                                                                                                                     2          1.      On November 16, 2018, Plaintiffs filed a Motion for Summary Judgment herein

                                                                                                                     3                  [ECF #98]. Responses to said Motion are presently due on December 7, 2018.

                                                                                                                     4          2.      Defendants’ counsel have been required to devote time and attention to numerous

                                                                                                                     5                  other pending legal matters since the filing of the Motion for Summary Judgment

                                                                                                                     6                  which have detracted from the time available prepare a response. These

                                                                                                                     7                  obligations include numerous appellate briefs, other motions for summary

                                                                                                                     8                  judgment and other litigation matters. In addition, the Thanksgiving Holiday and
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                        family obligations associated therewith impacted the time available to respond.
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10          3.      Based upon the foregoing, as well as the upcoming Christmas and New Years Day

                                                                                                                    11                  holidays, Defendants have requested and shall be granted an extension of time

                                                                                                                    12                  until January 8, 2019, in which to respond to the Plaintiff’s Motion for Summary

                                                                                                                    13                  Judgment.

                                                                                                                    14          4.      Plaintiffs similarly have requested an extended period of time in which to file any

                                                                                                                    15                  necessary Reply briefs. Plaintiff shall be granted a period of 30 days from the date

                                                                                                                    16                  on which Defendants’ Responses are filed in which to file any Replies.

                                                                                                                    17          5.      This Stipulation is made in good faith and not for purpose of delay.

                                                                                                                    18          Dated this      7th        day of December, 2018.

                                                                                                                    19   ROGER P. CROTEAU &                                AKERMAN LLP
                                                                                                                          ASSOCIATES, LTD.
                                                                                                                    20
                                                                                                                    21                                                      /s/ Jamie K. Combs
                                                                                                                          /s/ Timothy E. Rhoda                             JAMIE K COMBS, ESQ.
                                                                                                                    22   TIMOTHY E. RHODA, ESQ.                            Nevada Bar No. 13088
                                                                                                                         Nevada Bar No. 7878                               1635 Village Center Circle, Suite 200
                                                                                                                    23   9120 West Post Road, Suite 100                    Las Vegas, NV 89134
                                                                                                                         Las Vegas, Nevada 89148                           702-634-5007
                                                                                                                    24   (702) 254-7775                                    702-380-8572 (fax)
                                                                                                                         croteaulaw@croteaulaw.com                         jamie.combs@akerman.com
                                                                                                                    25   Attorney for Defendant                             Attorney for Plaintiffs
                                                                                                                         Airmotive Investments, LLC                        Ditech Financial Services, LLC and
                                                                                                                    26   and TBR I, LLC                                    Federal National Mortgage Association

                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                    Page 2 of 4                                  7491 Rembrandt
                                                                                                                     1
                                                                                                                         PERRY & WESTBROOK
                                                                                                                     2
                                                                                                                     3
                                                                                                                          /s/ Cheryl H. Wilson
                                                                                                                     4   CHERYL H. WILSON, ESQ.
                                                                                                                         Nevada Bar No. 8312
                                                                                                                     5   1701 W. Charleston Blvd., Suite 200
                                                                                                                         Las Vegas, NV 89102
                                                                                                                     6   702-870-2400
                                                                                                                         702-870-8220 (fax)
                                                                                                                     7   cwilson@perrywestbrook.com
                                                                                                                         Attorney for Defendant
                                                                                                                     8   Highland Ranch Homeowners Association
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10
                                                                                                                                                        STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                    11                      RESPOND TO MOTION FOR SUMMARY JUDGMENT (First Request)
                                                                                                                                                                           3:16-cv-00194-MMD-WGC
                                                                                                                    12
                                                                                                                    13                                           IT IS SO ORDERED.

                                                                                                                    14
                                                                                                                                                                 By:
                                                                                                                    15                                                 Judge, U.S. District Court

                                                                                                                    16
                                                                                                                                                                 Dated: December 10, 2018
                                                                                                                    17
                                                                                                                    18
                                                                                                                    19
                                                                                                                    20
                                                                                                                    21
                                                                                                                    22
                                                                                                                    23
                                                                                                                    24
                                                                                                                    25
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                            Page 3 of 4                             7491 Rembrandt
                                                                                                                         Case 3:16-cv-00194-MMD-WGC Document 99 Filed 12/07/18 Page 4 of 4



                                                                                                                     1                                   CERTIFICATE OF SERVICE

                                                                                                                     2           I HEREBY CERTIFY that on this         7th        day of December, 2018, I served via the
                                                                                                                          United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
                                                                                                                     3    AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR SUMMARY
                                                                                                                          JUDGMENT (First Request) to the following parties:
                                                                                                                     4
                                                                                                                                 Ariel E. Stern                               Alan W Westbrook
                                                                                                                     5           Akerman LLP                                  Perry & Westbrook
                                                                                                                                 1635 Village Center Circle, Suite 200        1701 W. Charleston Blvd., Suite 200
                                                                                                                     6           Las Vegas, NV 89134                          Las Vegas, NV 89102
                                                                                                                                 702-634-5000                                 702-870-2400
                                                                                                                     7           702-380-8572 (fax)                           702-870-8220 (fax)
                                                                                                                                 ariel.stern@akerman.com                      awestbrook@perrywestbrook.com
                                                                                                                     8           Attorney for Plaintiffs                      Attorney for Defendant
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                                 Ditech Financial Services, LLC and           Highland Ranch Homeowners
                                                                                                                                 Federal National Mortgage Association        Association
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10           Jamie K Combs                                Karen M. Ayarbe
                                                                                                                                 Akerman LLP                                  Gayle A. Kern, Ltd.
                                                                                                                    11           1635 Village Center Circle, Suite 200        5421 Kietzke Lane, Suite 200
                                                                                                                                 Las Vegas, NV 89134                          Reno, NV 89511
                                                                                                                    12           702-634-5007                                 775-324-5930
                                                                                                                                 702-380-8572 (fax)                           775-324-6173 (fax)
                                                                                                                    13           jamie.combs@akerman.com                      karenayarbe@kernltd.com
                                                                                                                                 Attorney for Plaintiffs                      Attorney for Defendant
                                                                                                                    14           Ditech Financial Services, LLC and           Kern & Associates, Inc.
                                                                                                                                 Federal National Mortgage Association
                                                                                                                    15
                                                                                                                                 Tenesa S Powell
                                                                                                                    16           Akerman LLP
                                                                                                                                 1635 Village Center Circle, Suite 200
                                                                                                                    17           Las Vegas, NV 89134
                                                                                                                                 702-634-5000
                                                                                                                    18           702-380-8572 (fax)
                                                                                                                                 tenesa.scaturro@akerman.com
                                                                                                                    19           Attorney for Plaintiffs
                                                                                                                                 Ditech Financial Services, LLC and
                                                                                                                    20           Federal National Mortgage Association

                                                                                                                    21           Donna M. Wittig
                                                                                                                                 Akerman LLP
                                                                                                                    22           1635 Village Center Circle, Suite 200
                                                                                                                                 Las Vegas, NV 89134
                                                                                                                    23           (702) 634-5000
                                                                                                                                 donna.wittig@akerman.com
                                                                                                                    24           Attorney for Plaintiffs
                                                                                                                                 Ditech Financial Services, LLC and
                                                                                                                    25           Federal National Mortgage Association

                                                                                                                    26
                                                                                                                                                                      /s/ Timothy E. Rhoda
                                                                                                                    27                                                An employee of ROGER P. CROTEAU &
                                                                                                                                                                      ASSOCIATES, LTD.
                                                                                                                    28
                                                                                                                                                                    Page 4 of 4                               7491 Rembrandt
